The evidence offered was that defendant had said there was a report in the neighborhood that the plaintiff's wife (then sole) had had connection with a man of the wrong   (381) color; and upon being asked, by the person to whom such declaration was made, whether he believed the report to be true, the defendant answered, he did not know well how to do so, as she was a clever, smart, ingenious girl.
It also appeared that defendant, after speaking the words proven, said he did not believe the report to be true, at the time of communicating it to the witness; and further, it was proved that there was in circulation such a report as defendant had mentioned.
Seawell, J., who presided, instructed the jury that there was a difference between stating the existence of the fact, as charged in the declaration, and stating a report of the existence of such fact; that the first, as applied to the charge in the declaration, imported guilt; that the latter, as it related to the evidence, did not; and informed the jury that to entitle the plaintiff to a recovery the proof offered must correspond in substance with the allegation contained in the declaration. The jury found for the defendant, and a rule for a new trial having been discharged, plaintiff appealed to this Court.
It is necessary that the proof of speaking the words should correspond with the charge in the declaration, at least in substance. The declaration contains a direct charge against the defendant for having uttered the slanderous words; but the proof is that he said there was such a report in the neighborhood, and that he expressed, at the time of speaking the words, his difficulty in believing them. This is a material variance from the charge, and altogether insufficient to support it. The verdict was proper, and the direction of the court clearly right. *Page 280 
(382)